      Case 4:20-cv-02078-MWB Document 195-1 Filed 11/20/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Donald J. Trump for President, Inc.,
 Lawrence Roberts, and David John Henry,
            Plaintiffs,
       v.
 Kathy Boockvar, in her capacity as
 Secretary of the Commonwealth of
 Pennsylvania, Allegheny County Board of
 Elections, Centre County Board of                No. 4:20-cv-02078-MWB
 Elections, Chester County Board of
 Elections, Delaware County Board of              (Judge Matthew W. Brann)
 Elections, Montgomery County Board of
 Elections, Northampton County Board of
 Elections, and Philadelphia County Board
 of Elections,
            Defendants,
       v.
 DNC Services Corporation/Democratic
 National Committee,
            Proposed Intervenor-Defendant.

       DECLARATION OF ARI HOLTZBLATT IN SUPPORT OF
    DEFENDANT-INTERVENOR’S OPPOSITION TO MOTION FOR
 TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      I, Ari Holtzblatt, declare as follows:

      1.     I am counsel for Defendant-Intervenor DNC Services

Corporation/Democratic National Committee. I have personal knowledge of the

facts set forth below.

      2.     Attached hereto as Exhibit A is a true and correct copy of the Opinion
      Case 4:20-cv-02078-MWB Document 195-1 Filed 11/20/20 Page 2 of 5




in In re: Canvass of Absentee and Mail Ballots of Nov. 3, 2020 General Election,

Nos. 201100874 (Pa. Ct. Com. Pl. Nov. 13, 2020).

      3.    Attached hereto as Exhibit B is a true and correct copy of the Opinion

in In re: Canvass of Absentee and Mail Ballots of Nov. 3, 2020 General Election,

Nos. 201100875 (Pa. Ct. Com. Pl. Nov. 13, 2020).

      4.    Attached hereto as Exhibit C is a true and correct copy of the Opinion

in In re: Canvass of Absentee and Mail Ballots of Nov. 3, 2020 General Election,

Nos. 201100877 (Pa. Ct. Com. Pl. Nov. 13, 2020).

      5.    Attached hereto as Exhibit D is a true and correct copy of the Opinion

in In re: Canvass of Absentee and Mail Ballots of Nov. 3, 2020 General Election,

Nos. 201100878 (Pa. Ct. Com. Pl. Nov. 13, 2020).

      6.    Attached hereto as Exhibit E is a true and correct copy of the decision

in Donald J. Trump for President, Inc. v. Montgomery Cnty. Bd. of Elections, No.

2020-18680 (Pa. Ct. Com. Pl. Nov. 13, 2020).

      7.    Attached hereto as Exhibit F is a true and correct copy of the decision

in In re: 2,349 Ballots in the 2020 General Election, No. 1162 C.D. 2020 (Pa.

Com. Ct. Nov. 19, 2020).

      8.    Attached hereto as Exhibit G is a true and correct copy of the

Pennsylvania Supreme Court’s Order Granting Application in In re: Canvass of

Absentee and Mail-in Ballots of Nov. 3, 2020 Gen. Election, Nos. 89-93 EM 2020



                                        2
      Case 4:20-cv-02078-MWB Document 195-1 Filed 11/20/20 Page 3 of 5




(Pa. Nov. 18, 2020).

      9.    Attached hereto as Exhibit H is a true and correct copy of the decision

in Costantino v. City of Detroit, No. 20-014780-AW (Mich. Cir. Ct. Nov. 13,

2020).

      10.   Attached hereto as Exhibit I is a true and correct copy of the Opinion

& Order in Donald J. Trump for President, Inc. v. Benson, No. 20-000225-MZ

(Mich. Ct. Cl. Nov. 6, 2020).

      11.   Attached hereto as Exhibit J is a true and correct copy of the decision

in Donald J. Trump for President Inc. v. Phila. Cnty. Bd. of Elections, No. 2:20-

CV-05533-PD, ECF No. 5 (E.D. Pa. Nov. 5, 2020).

      12.   Attached hereto as Exhibit K is a true and correct copy of the decision

in Kraus v. Cegavske, Order at 9, No. 20-OC-00142 (Nev. Dist. Ct. Oct. 29, 2020),

motion for stay denied, No. 82018 (Nev. Nov. 3, 2020).

      13.   Attached hereto as Exhibit L is a true and correct copy of the docket

in Stokke v. Cegavske, No. 2:20-CV-02046 (D. Nev.).

      14.   Attached hereto as Exhibit M is a true and correct copy of the decision

in In re: Enforcement of Election Laws and Securing Ballots Cast or Received

After 7:00 P.M. on Nov. 3, 2020, No. SPCV2000982-J3 (Ga. Sup. Ct. Nov. 5,

2020).




                                         3
      Case 4:20-cv-02078-MWB Document 195-1 Filed 11/20/20 Page 4 of 5




      15.    Attached hereto as Exhibit N is a true and correct copy of the Opinion

& Order in Stoddard v. City Election Comm’n, No. 20-014604-CZ (Mich. Cir. Ct.

Nov. 6, 2020).

      16.    Attached hereto as Exhibit O is a true and correct copy of excerpts of

the November 13, 2020 Transcript of Proceedings in the Court of Common Pleas

for Philadelphia County, Pennsylvania, in In re Canvass of Absentee and Mail-In

Ballots of Nov. 3, 2020 Gen. Election, No. 2011-874-878 (Pa. Ct. Com. Pl. Nov.

13, 2020).

      17.    Attached hereto as Exhibit P is a true and correct copy of excerpts of

the November 10, 2020 Transcript of Proceedings in the Court of Common Pleas

for Montgomery County, Pennsylvania, in Donald J. Trump for President, Inc. v.

Montgomery Cty. Bd. of Elections, No. 2020-18680 (Pa. Ct. Com. Pl. Nov. 10,

2020).

      18.    Attached hereto as Exhibit Q is a true and correct copy of the

Stipulated Facts filed by the parties in Donald J. Trump for President, Inc. v. Bucks

Cnty. Bd. of Elections, No. 2020-5786 (Pa. Ct. Com. Pl. Nov. 16, 2020).

      19.    Attached hereto as Exhibit R is a true and correct copy of Order in In

re: 2,349 Ballots In The 2020 General Election, No. 337 WAL 2020 (Pa. Sup. Ct.

Nov. 20, 2020).




                                          4
      Case 4:20-cv-02078-MWB Document 195-1 Filed 11/20/20 Page 5 of 5




      20.    Attached hereto as Exhibit S is a true and correct copy of the docket in

Wood v. Raffensperger, No. 1:20-cv-04651 (N.D. Ga. Nov. 19, 2020).



I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 20, 2020.


                                        /s/ Ari Holtzblatt
                                        Ari Holtzblatt




                                          5
